EXHIBIT 99.2 ANSYS, INC. FOURTH QUARTER AND FY 2012 EARNINGS ANNOUNCEMENT PREPARED REMARKS February 28, 2013 ANSYS is providing a copy of its prepared remarks in combination with its earnings announcement.This process and these remarks are offered to provide stockholders and analysts with additional time and detail for analyzing our Q4 and FY 2012 results in advance of our quarterly conference call.As previously scheduled, the conference call will begin today, February 28, 2013, at 10:30 a.m. Eastern Time and will include only brief overview comments followed by questions and answers. These prepared remarks will not be read on the call. To access the live broadcast, please visit the Investor Relations section of ANSYS’ website at http://investors.ansys.com and click on audio webcasts.The call can also be heard by dialing (877) 270-2148 (US) or (412) 902-6510 (CAN & INT’L) at least five minutes prior to the call and referencing conference code “ANSYS”.A replay will be available within two hours of the call’s completion at http://investors.ansys.com or at (877) 344-7529 (US) or (412) 317-0088 (CAN and INT’L) and referencing the access code 10024047. NON-GAAP SUPPLEMENTAL INFORMATION In addition to our GAAP information, ANSYS has historically provided non-GAAP supplemental information. Our reasons for providing this information are described later in this document, as well as in our Q4 2012 earnings press release, which can be found on our website in the press release section. Reconciliations of GAAP to non-GAAP information are also provided. In line with our historical practice, the financial information below is presented on a supplemental, non-GAAP basis unless otherwise indicated. FOURTH QUARTER AND FY 2012 OVERVIEW The fourth quarter financial results demonstrated that we are committed to executing and delivering on our goals. We reported consolidated non-GAAP revenue of $224.5 million, an increase of 12% in constant currency (11% in reported currency), above the high end of our guidance. We also finished ahead of the high end of our fourth quarter guidance on non-GAAP EPS at $0.79. Our record fourth quarter and FY 2012 non-GAAP revenues of $224.5 million and $807.7 million, respectively, were driven by a combination of growth across our three major geographies, supplemented by Esterel’s contribution. Our sales performance and customer engagements demonstrated continued support of our long-term vision and strategy of Simulation Driven Product Development™.This translated to record non-GAAP EPS results of $0.79 and $2.91 for Q4 2012 and FY 2012, respectively.Additionally, our key metrics and the long-term fundamentals of the ANSYS business remain intact. Software license revenue grew 10% and maintenance grew 16% in constant currency.This is indicative of a lower level of Q4 seasonal influences on new paid-up license revenue as compared to Q4 of 2011, and other historic fourth quarters, when the economic trends and year-end customer spending were more robust. That being said, there were the usual pockets of strength and weakness in our Q4 revenue results that largely are reflective of the ongoing uncertain macroeconomic and political environments that continued to weigh on customer sentiment and the predictability around the closing of deals.Our solid, top line performance in Q4 and FY 2012 contributed to building our balance sheet and resulted in industry-leading margins of 49.3% for the fourth quarter and 50.1% for FY 2012. 1 · We experienced revenue growth in each major product line.We also saw continued sales expansion in many of our major accounts, complemented by the addition of new customers.This is reflected in the 10% constant currency growth in software license revenue in Q4 2012 as compared to last year’s Q4 and 19% for FY 2012 as compared to FY 2011.Equally as important, our maintenance revenue grew 16% in constant currency over Q4 2011 and 15% over FY 2011. Our recurring revenue base continued to remain strong at 66% of Q4 2012 revenue and 69% of FY 2012 revenue.There was continued progress in portfolio sales efforts, cross-selling and customer engagement activities to continue building the pipeline for Q1 2013 and beyond. · Our direct and indirect businesses provided 74% and 26% of revenue, respectively, for both Q4 and FY 2012. · During Q4 2012, we had 22 customers with orders in excess of $1 million. These orders included elements of both new and renewal business. This compares to 22 customers with orders in excess of $1 million in Q4 2011. Also, in FY 2012 we demonstrated results in extending and elevating our relationships within our major accounts to achieve a new customer relationship milestone for ANSYS - four customers with annual sales above $10 million, up from one in FY 2011. · As we discussed on the last earnings call, we have been and will continue to make judicious investments across many elements of our business. These investments will continue to be balanced against the realities of the ongoing macroeconomic challenges facing both ANSYS and our customers. The non-GAAP operating margin for the fourth quarter was 49.3%, slightly ahead of our target range, and 50.1% for FY 2012.The strong margin performance was mostly driven by our over-performance on revenue, and our own ongoing internal discipline.The GAAP operating margin was also strong at 37.0% and 36.9%, for the fourth quarter and FY 2012, respectively. · During the fourth quarter, we repurchased 500,000 shares at an average price of $67.77 per share.During FY 2012, we repurchased a total of 1.5 million shares at an average price of $63.65. · As we have been highlighting throughout 2012, we continue to see robust interest in our high-performance computing (HPC) offerings and strategy.ANSYS customers have embraced the enormous benefits of using multiple processors, or clusters of computers, to tackle their most sophisticated simulation challenges.HPC adds tremendous value to engineering simulation by enabling the creation of large, high-fidelity models that yield accurate and detailed insight into the performance of a proposed design.High-fidelity simulations allow engineering teams to innovate with a high degree of confidence that their products will meet customer expectations because their extremely accurate simulations are predicting the actual performance of the product under real-world conditions.ANSYS users today scale their largest simulations across thousands of processing cores, conducting simulations with more than a billion cells.ANSYS is committed to delivering HPC performance and capabilities to take our customers to new heights of simulation fidelity, engineering insight and continuous innovation. 2 · In December 2012, we releasedANSYS14.5®, which provides customers with a number of new and advanced features that bolster product performance and integrity through deeper design insight. New multiphysics capabilities are seamlessly brought together with the ANSYS Workbench™ platform to deliver unmatched engineering productivity and innovation. The many new features in ANSYS 14.5 align with our strategic roadmap of delivering physics depth and breadth that can be scaled to meet the changing needs of customers. We developed the advances with guidance from our most longstanding and most innovative customers. The outcome is yet another important step in delivering a comprehensive solution for Simulation Driven Product Development™.Built on a platform that streamlines workflow among simulation applications, ANSYS 14.5 delivers many new and critical multiphysics enhancements, including the following: · New high performance computing solution that enables scalable throughput computing; · A groundbreaking Chip-Package-System (CPS) Design Flow solution; · Advanced meshing solutions; · Complex 3-D composites shape simulations; · Extended fluid-thermal multiphysics capabilities; · Esterel Technologies SCADE Suite® coupling with ANSYS Simplorer® - allowing companies to virtually validate power electronic and mechatronic systems earlier in the design process by simulating the embedded software with the hardware, including electrical, mechanical and fluidic subsystems; · Introduction of ANSYS HFSS™ for ECAD integration – this capability contributes to accuracy by enabling engineers to run complex 3-D HFSS simulations directly from the ANSYS Designer layout-based interface and from other popular layout-based ECAD environments.We are very pleased to announce that ANSYS was awarded the Design Vision Award in the modeling and simulation tools category at a recent DesignCon Conference for ANSYS HFSS for ECAD with Cadence integration. More information about ANSYS 14.5 can be found on our web site at www.ansys.com. DEFERRED REVENUE AND BACKLOG The Company’s deferred revenue and backlog are as follows: (in thousands) December 31, 2012 September 30, 2012 December 31, 2011 September 30, 2011 Current Deferred Revenue $ Long-Term Deferred Revenue and Unbilled Backlog $ Total Deferred Revenue and Unbilled Backlog $ 3 As a result of the fair value provisions applicable to the accounting for business combinations, the Company typically records acquired deferred revenue at an amount that is lower than the historical carrying value.The impact of this adjustment on GAAP revenue was $3.7 million for Q4 2012 and $9.6 million for FY 2012.The expected impact of this adjustment on GAAP revenue is $1.8 million for Q1 2013 and $4.6 million for FY 2013. NON-GAAP REVENUE ANSYS, Inc. Q4 2012 vs. Q4 2 (Unaudited) ($ in thousands) Q4 2011 Non-GAAP Revenue Q4 12 vs. Q4 11 % Growth Q4 12 vs. Q4 11% Growth Q4 2012 Non-GAAP Revenue In Constant Currency Combined ANSYS Apache Combined ANSYS Apache Combined ANSYS Apache Combined Total Lease $ % Total Paid-Up $ $
